PER CURIAM:
El 28 de diciembre de 1980, la Comisión Estatal de Elecciones certificó al candidato electo para el cargo de Representante a la Cámara por el distrito Núm. 16. El perdedor impugnó este acto tres días más tarde ante la Junta Revisora Electoral y el 1 de enero de 1981 recurrió a este foro para que, en auxilio de nuestra jurisdicción, suspen-damos los efectos de la certificación de referencia y ordenemos al señor Secretario de la Cámara de Representantes que se abstenga de juramentar al candidato certificado.
El escrito presentado ante nuestra' consideración es lacó-nico en extremo. Se afirma simplemente que el peticionario perdió la elección por ciento veintisiete votos, pero que hay ciento cincuenta papeletas recusadas que, a su juicio, fueron adjudicadas indebidamente a su contrario. Se alega también que este caso es idéntico al del distrito Núm. 12 y se plantean interrogantes sobre el alcance en estas circunstancias de la See. 9 del Art. Ill de la Constitución del Estado Libre Aso-ciado de Puerto Rico. Se sostiene que esta disposición nos impide actuar en este caso. (1)
*588I

La Jurisdicción del Tribunal

¿Significa la disposición constitucional citada que al constituirse las Cámaras, o aun antes de constituirse, si se traspone el 1ro de enero de 1981 u otra fecha mágica, cesa la jurisdicción de este Tribunal sobre controversias como la presente? La contestación es que no. Cada Cámara es “el único juez de la capacidad legal de sus miembros .... y del escrutinio de su elección”, pero primero tiene que constituirse conforme a la ley y completarse el escrutinio y los otros trámites que nuestro derecho exige.
La Cámara de Representantes no se ha constituido toda-vía ni puede constituirse hasta que se cumpla con las disposi-ciones legales correspondientes. El Art. 22 del Código Político, 2 L.P.R.A. see. 3, prescribe:
En el día y hora prescritos en la sec. 1 de este título el Secre-tario de la Cámara, o en caso de ausencia o incapacidad de éste, el miembro electo de más edad, ocupará la presidencia. Llamará éste al orden a los miembros electos de la Cámara de Represen-tantes y leerá la lista de los distritos electorales. Al ser llamados, deberán los miembros electos presentar sus certificados y prestar el juramento de su cargo. Hecho esto, la Cámara de Represen-tantes procederá a la elección de sus oficiales, siempre que se hallare presente el número necesario para constituir quorum.
La Sec. 12 del Art. Ill de la Constitución del Estado Libre Asociado define el término quorum:
Una mayoría del número total de los miembros que com-ponen cada cámara constituirá quorum ....
El número total de miembros que componen la Cámara es de 51 representantes, de acuerdo con la See. 2 del Art. Ill de la Constitución del Estado Libre Asociado. Aun después de cons-tituirse la Cámara, este Tribunal retiene jurisdicción para resolver las impugnaciones pendientes ante los organismos *589electorales y esta facultad no puede coartarse hasta tanto se ejercite a plenitud, conforme lo ordena la Constitución.
Fuera de la consideración que antecede, este Tribunal señaló desde hace cuarenta años, en Ibáñez v. Swope, Gobernador, 58 D.P.R. 20, 23 (1941), la frontera entre el poder legislativo y el judicial en casos de esta naturaleza. Citando un conocido caso de Nueva York, expresamos:
Es verdad que el Congreso es el juez de la capacidad de sus propios miembros y que el Congreso está actualmente en sesión. Pero es nuestro deber exigir a los oficiales públicos del Estado que cumplan con las leyes del Estado .... No se ha expedido todavía certificado de elección a ningún candidato; el escrutinio no ha sido transmitido a la Cámara de Representantes, y nin-guno de los dos candidatos ha sido todavía aceptado ni ha pres-tado juramento del cargo como miembro. El certificado de elec-ción crea un derecho prima facie y debe exponer un resultado verdadero. Si el certificado se hubiera expedido ya y el represen-tante hubiera jurado su cargo, la situación sería distinta y envolvería entonces cuestiones de las cuales no intentaríamos conocer. Pero hasta que el certificado haya sido enviado a la Cámara correspondiente y se haya actuado sobre el mismo, las cortes del Estado están abiertas al candidato que alegue que se va a expedir el certificado en violación de la ley. (Énfasis suplido en el original.)
Véanse: Busky v. Amos, 310 So.2d 468 (Ala. 1975); Morgan v. Hatch, 274 N.W.2d 563 (N.D. 1979); Kuhn v. Beede, 249 N.W.2d 230 (N.D. 1976); Wickersham v. State Election Board, 357 P.2d 421 (Okl. 1960); Comer v. Ashe, 514 S.W.2d 730, 741 (Tenn. 1974). Los tribunales tienen amplios poderes aun para examinar actuaciones alegadamente inconstitucio-nales del Poder Legislativo cuando ejerce su función como juez de las cualificaciones de sus miembros y para determinar que la actuación legislativa cumple con el debido procedi-miento de ley. Todas estas cuestiones son de naturaleza jus-ticiable. Lose v. Wray, 254 N.W.2d 324, 327 (Iowa 1977); Bond v. Floyd, 385 U.S. 116 (1966); Powell v. McCormack, *590395 U.S. 486 (1968); McCarley v. Sanders, 309 F.Supp. 8 (D.C. Ala. 1970); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977).
En el caso bajo nuestra consideración, no se ha actuado sobre el certificado de elección, ni se ha terminado el proceso de impugnación. El Tribunal está facultado para resolver la controversia.
El peticionario cita como única autoridad en contrario a Santa Aponte v. Srio. del Senado, supra. El caso es inaplicable al presente. En Santa, el señor Santa Aponte fue certificado, juró su cargo y se le dio asiento en un Senado debidamente constituido. No estaba pendiente ningún procedimiento admi-nistrativo o judicial.
II

La Improcedencia del Recurso

El Art. 6.014 de la Ley Electoral, Ley Núm. 4 de 20 de diciembre de 1977 (16 L.P.R.A. see. 3274), dispone que:
Cualquier candidato que impugnare la elección de otro deberá presentar ante la Junta ... un escrito exponiendo bajo jura-mento la razón o razones en que fundare el mismo, las cuales deberán ser de tal naturaleza que, de probarse, bastarían para cambiar el resultado de la elección.
Esta disposición entraña la adopción en Puerto Rico de la norma de medir las impugnaciones post-electorales por la probabilidad de su resultado. Bajo esta doctrina la parte que cuestiona una elección debe demostrar prima facie que existe una probabilidad razonable de que pueda variar el resultado, que tal cambio es más plausible que implausible. Starr, Federal Judicial Invalidation as a Remedy for Irregularities in State Elections, 49 N.Y.U.L. Rev. 1092, 1124 (1974); Finkel-stein y Robbins, Mathematical Probability in Election Challenges, 73 Col. L. Rev. 241 (1973); Ippolito v. Power, 241 N.E.2d 232 (1968); De Martini v. Power, 262 N.E.2d 857 (1970). No puede fundamentarse una impugnación en *591meras conjeturas, generalidades, especulaciones o posibili-dades remotas sobre su éxito eventual.
El caso de autos contiene tan solo la afirmación desnuda de que el promovente perdió por 127 votos, pero que existen 150 papeletas recusadas. No hay indicación prima facie sobre la posible validez de esas recusaciones y la probabilidad con-siguiente de que el resultado se altere. Se está al simple albur de que existan al menos 128 recusaciones bien fundadas entre el total de 150 existentes.
El caso del Distrito Representativo Núm. 12, Díaz v. Srio. Cámara de Representantes, 110 D.P.R. 547 (1980), es muy dis-tinto. La diferencia entre los candidatos fue de 69 votos. El escrutinio se condujo antes de nuestra decisión en P.P.D. v. Barreto Pérez, 110 D.P.R. 376 (1980). Los resultados certifi-cados no incluyeron, por tanto, contrario a nuestra determi-nación en dicho caso, las papeletas marcadas sobre el cua-drante, que montan a 21, ni excluyeron las papeletas recusa-das que no contienen una contradeclaración del elector para refutar el fundamento de la recusación, número que no podrá determinarse hasta tanto se abran los paquetes electorales. La operación a realizar respecto a estos dos renglones, que de por sí podrían alterar el resultado, dada la estrechez del mar-gen de la victoria, es sencilla, de orden puramente aritmético. Si a estos datos se añade la alegación del promovente en Díaz de que existen más de 140 papeletas recusadas, claramente, se rebasa el marco de la conjetura y se entra en el campo de la probabilidad razonable. En Díaz procedía en derecho la expe-dición de un interdicto en auxilio de nuestra jurisdicción. En el caso de autos, no.

Por carencia evidente de mérito, se deniegan, en conse-cuencia, las mociones de 1 y 3 de enero de 1981 presentadas por el señor Esteves López, sin perjuicio de su derecho a con-tinuar el procedimiento de impugnación iniciado ante la Junta Revisora Electoral. Se dictará sentencia de confor-midad.

*592Los Jueces Asociados Señores Dávila e Irizarry Yunqué emitieron votos separados en los cuales están conformes con la Parte I de la Opinión, relativa a la jurisdicción del Tribunal, y concurren en el resultado. El Juez Asociado Señor Martín concurre en el resultado en opinión separada, por en-tender que este Tribunal carece de jurisdicción. El Juez Aso-ciado Señor Negrón García emitió opinión disidente.
—‘O—
Voto separado del Juez Asociado Señor Dávila.
San Juan, Puerto Rico, a 9 de enero de 1981
Concurro con la Parte I de la opinión del Tribunal, pero visto el hecho de que el Tribunal está de acuerdo con que el peticionario continúe ante la Junta Revisora Electoral el pro-cedimiento de impugnación por él iniciado, soy del criterio de que resulta académica la petición de injunction en auxilio de jurisdicción en cuanto al Distrito Representativo Núm. 16, visto lo dispuesto en el Art. 6.015 de la Ley Electoral al efecto de que, en caso de senadores y representantes, la pre-sentación de un escrito de impugnación en tiempo impedirá que se certifique la elección del candidato impugnado.
Estuve de acuerdo en conceder el auxilio de jurisdicción solicitado en el caso del Distrito Representativo Núm. 12, vista la alegación bajo juramento de que la Comisión Estatal de Elecciones se proponía certificar inmediatamente al candi-dato impugnado en ese distrito representativo.
—O—

Esta disposición provee:
“Cada cámara será el único juez de la capacidad legal de sus miem-bros, de la validez de las actas y del escrutinio de su elección, elegirá sus funcionarios, adoptará las reglas propias de cuerpos legislativos para sus procedimientos y gobierno interno; y con la concurrencia de tres cuartas partes del número total de los miembros de que se compone, podrá decretar la expulsión de cualquiera de ellos por las mismas causas que se señalan para autorizar juicios de residencia en la sección 21 de este Artículo. Cada cámara elegirá un presidente de entre sus miembros respectivos.”